UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard Wellington  Fund Annual Report November 30, 2010 > Vanguard Wellington Fund returned about 6% for Investor Shares for the fiscal year ended November 30, 2010, trailing the funds composite index and peers. > Lackluster stock selection in the financial and energy sectors weighed on the performance of the funds equity portfolio. Its bond holdings posted stronger results, modestly beating their benchmark index. > For the decade ended November 30, 2010, the fund outperformed its comparative standards. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 32 About Your Funds Expenses. 33 Trustees Approve Advisory Agreement. 35 Glossary. 36 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Total Returns Vanguard Wellington Fund Investor Shares 6.43% Admiral Shares 6.52 Wellington Composite Index 9.48 Mixed-Asset Target Allocation Growth Funds Average 9.42 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance November 30, 2009, Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $28.99 $29.94 $0.878 $0.000 Admiral Shares 50.07 51.71 1.560 0.000 1 Chairmans Letter Dear Shareholder, For the fiscal year ended November 30, 2010, Vanguard Wellington Funds Investor Shares returned about 6%, behind the return of the funds composite benchmark index and the average return of peers. This was the first time since 1999 that the funds fiscal-year return fell behind that of its benchmark index and the first time since 2003 that it underperformed its peers. The funds unaccustomed shortfall stemmed from its equity portfolio, which makes up roughly 65% of its assets. Subpar stock selection in the financial, energy, and information technology sectors hurt its performance. The fixed income portion of the fund, which makes up roughly 35% of its assets, slightly outperformed its bond benchmark. The portfolio benefited from its investments in high-quality corporate bonds within the financial industry and in U.S. government agency debt. At the end of November, the funds 30-day SEC yield was 2.09% for Investor Shares and 2.16% for Admiral Shares. Please note that on October 6, Vanguard broadened the availability of our lower-cost Admiral Shares. We reduced the Admiral minimums on most of our actively managed funds to $50,000 from $100,000, as part of our ongoing efforts to lower the cost of investing for our clients. 2 If you hold the Wellington Fund in a taxable account, you may wish to review the section on the funds after-tax returns later in this report. Periods of strength and weakness added up to solid stock returns Stock prices followed a tortuous path to solid gains for the fiscal year. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets were the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forcesincluding Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and municipal budgets, and also with changes in the Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 composition of the bond supply resulting largely from the fast-growing inventory of Build America Bonds. The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. The Feds target for short-term interest rates remained near zero throughout the period, keeping money market fund returns at historical lows. The funds stock holdings hurt its relative performance The Wellington Fund Investor Shares 6.43% return for the fiscal year marked a return to a more normal level of performance compared with their return of 26.46% a year earlier, when the fund rebounded from a punishing 2008. The funds equity holdings returned about 6% for the 12 months. By comparison, the S&P 500 Index, the benchmark for the equity portion of the portfolio, returned 9.94%. The Wellington Funds bias toward stocks with above-average dividend yields didnt always align with the markets sweet spot. In fact, in the first half of the year, the best-performing stocks were Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.34% 0.23% 1.05% The fund expense ratios shown are from the prospectus dated March 26, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratios were 0.30% for Investor Shares and 0.22% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 those of smaller, growth-oriented companies with more speculative financial conditions. The stock markets plunge in May, following the sovereign debt crisis in Europe, pushed the funds equity component into negative territory. The global stock markets quickly recovered in the second half of the year, but the funds stock portfolio trailed a few steps behind. The advisors subpar stock selection in the financial and energy sectors was a notable drag on returns. Financials, the funds largest equity sector, representing nearly 15% of equity assets on average, was also its biggest detractor. The sector pruned about 2 percentage points from the stock portfolio, as the funds sizable investment in commercial banks and diversified financial services companies produced disappointing returns. For much of the fiscal year, financial companies wrestled with uncertainty as policymakers in the United States and overseas drafted new regulations and contended with emergencies such as the European crisis. The energy sector was the funds weakest component relative to its benchmark. The fund held the worst-performing integrated oil and gas companies for the period, including BP (49%), which was battered by the Gulf of Mexico rig explosion and oil spill in the spring. (The benchmark index didnt include BP.) Energy stocks overall suffered from lower crude oil prices as concern grew over a lukewarm global economy. Total Returns Ten Years Ended November 30, 2010 Average Annual Return Wellington Fund Investor Shares 6.15% Wellington Composite Index 3.09 Mixed-Asset Target Allocation Growth Funds Average 2.74 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 The fund also fell behind its benchmark in the information technology sector. In this case, its performance was hurt not so much by poor stock selection as by the advisors adherence to a long-standing focus on dividend-paying stocks. The fund didnt hold the benchmarks largest IT holding and star performer, Apple (+56%), which doesnt issue dividends. Bright spots in the funds equity performance for the period included the industrial and consumer-oriented sectors. In industrials, farm and construction equipment manufacturers Deere (+42%) and Caterpillar (+39%) benefited from increased global demand for their products. A modest rebound in consumer confidence also lifted the stocks of auto manufacturers, media conglomerates, and tobacco and soft drink companies. The Wellington Funds fixed income holdings returned 7.38% for the fiscal year, slightly ahead of the return of the bond portfolios benchmark, the Barclays Capital U.S. Credit A or Better Bond Index (+7.27%). The fund benefited from its emphasis on high-quality corporate bonds and government securities. Among the better-performing bonds were those in transportation, insurance, and real estate investment trusts (REITs). For more on the funds positioning during the fiscal year, please see the Advisors Report that follows this letter. The fund outshone its standards, posted strong gains for the decade As the nations oldest balanced mutual fund, Vanguard Wellington Fund has endured countless ups and downs in the stock and bond markets over the past 81 years. Though the fund has at times been out of step with market sentiment, its disciplined focus on both attractively priced stocks with above-average yields and high-quality bonds has served it well throughout its long history. For the decade ended November 30, 2010, the Wellington Funds Investor Shares returned 6.15%, almost double the return of the funds composite benchmark index and 3.41 percentage points ahead of the average return of its peers. Despite constantly changing market conditions, the management of the fund by Wellington Management Company continues to be characterized by prudence and expert selection of reasonably valued stocks and investment-grade bonds. The funds ongoing cost advantage has also been a key to success, as you, the rightful owner, keep more of the returns. 6 Look beyond short-term volatility, to long-term opportunity The stock markets gyrations over the past couple of years have left some shareholders uneasy about their investments. As difficult as it can be amid the markets daily noise, we urge investors to ignore the short-term ups and downs and instead let their long-term financial goals, investment time horizon, and risk tolerance guide their investment decisions. Vanguard encourages investors to select a diversified mix of stock, bond, and money market funds. Such a balanced approach can shield you from the markets worst outcomes while giving you the opportunity to participate in the best. For more than 80 years, Vanguard Wellington Fund has embraced a similar approach, focused on large-cap stocks with above-average dividend yields and on high-quality bonds. With its commitment to diversification, long-term outlook, and low costs, the Wellington Fund can play an important role in your investment plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 10, 2010 7 Advisors Report Vanguard Wellington Funds Investor Shares returned 6.43% for the fiscal year ended November 30, 2010. Our performance trailed the 9.48% return of the composite index, which is weighted 65% in large-cap stocks and 35% in high-quality corporate bonds, as well as the 9.42% average return of mixed-asset target growth funds. Investment environment Stocks gained 9.94% for the 12 months ended November 30 as measured by the S&P 500 Index. Global equities fell modestly at the end of the period as renewed sovereign debt concerns in Europe, policy tightening in China, and rising tensions on the Korean peninsula pressured markets. At the same time, U.S. equities reached two-year highs on the back of the U.S. Federal Reserves additional $600 billion bond-buying program, strong gains by the Republican Party in the U.S. mid-term elections, and better-than-expected job growth in October. However, Europes debt troubles continued to weigh on equities. Since the stock market hit bottom in early 2009, risk assets have rebounded strongly as unprecedented fiscal and monetary stimulus programs work their way through the system. During the first part of 2010, U.S. retail sales showed surprising strength, and manufacturing data indicated improvements in both new orders and employment. Areas of weakness persisted, however, as renewed European sovereign debt Equity Portfolio Changes Fiscal Year Ended November 30, 2010 Additions Comments News Corporation We added a new position after the stock price was weakened by disappointing entries from the companys film entertainment unit. Qualcomm We added a new position as market skepticism regarding the companys long-term growth prospects pushed the share price lower. Deletions Comments Walt Disney We eliminated our position after strong execution by management amid difficult economic conditions led to better-than-expected operating results and increased revenue. International Paper We eliminated our equity position as the trade-off between risk and reward was no longer favorable. 8 woes, rising hostilities between North and South Korea, and Chinas credit tightening overshadowed the favorable U.S. economic indicators. The initial rally spurred by the second round of quantitative easing by the U.S. Federal Reserve faded amid criticism of the program. Treasury yields increased, and the curve generally flattened toward the end of the period. Our successes Select holdings in the materials sector added to results. Top absolute contributors during the period included Deere, Comcast, AT&T, and Ford Motor. Deere shares gained on continued strong global sales growth and a significant rise in agricultural and commodity prices, which bodes well for future orders of Deeres farm equipment. Deere raised its dividend earlier in the year in an effort to enhance shareholder value. Comcast shares gained, despite continued subscriber losses, on strong revenue growth. AT&T shares rallied as investors flocked to high-yielding equities. Signs of a successful move to tiered pricing for wireless data from previously unlimited offerings also improved the outlook for future returns. Ford shares bounced late in the period after the company announced the results of a debt conversion offer, which reduced the companys outstanding debt by $1.9 billion and strengthened its balance sheet. The funds bond portfolio performed well, driven primarily by security selection in corporate bonds. The corporate bond sector attracted the most attention from investors as issuers were perceived to be well-suited to weather the economic cycle, to have ample access to capital and liquidity, and to be able to generate consistent profits through the downturn. Our security selection within the corporate bond sector helped returns, particularly in the banking, consumer, transportation, and natural gas utilities areas. Corporate bonds outperformed the bond market as a whole. Our shortfalls Disappointing stock selection was primarily responsible for the equity portfolios performance for the period. Security selection in the energy, financial, and information technology sectors detracted from results. Absolute detractors included Bank of America, Total, BP, and Medtronic. Bank of America shares tumbled sharply because of ongoing regulatory concerns regarding the banks acquisition of Merrill Lynch in 2009. The company reached a settlement agreement with the SEC later in the period. Our largest holdings in financials have suffered because of the foreclosure challenges affecting the sector. We believe this is a short- to medium-term problem but one that will not be remedied in a year. BP shares fell sharply following the spill in the Gulf of Mexico. Totals shares fell on weak refining margins and disappointing upstream exploration news, which has led to questions about the oil and gas companys long-term growth potential. A rotation into cheaper European integrated-oil companies has also pressured shares. Medtronics share price fell following a 35% drop in profit for the fiscal second quarter. The companys legal fees tied to defective devices also contributed to its weak sales figures. 9 Within fixed income, our U.S. Treasury positions, which we hold for potential liquidity needs, underperformed higher-risk assets during the period. Our security selection in the electric utilities and capital goods sectors also detracted modestly. The shift in the yield curve, with intermediate bond yields falling more than those of short- and long-term bonds, also slightly detracted from returns. The funds positioning We continue to search diligently for attractively valued companies with strong operating characteristics. We are particularly interested in the stocks of companies whose business fundamentals are poised to improve. As always, an above-average dividend is central to our stock selection process. We are focused on identifying industries with a favorable outlook for balanced supply and demand. As fears of a double-dip recession abated, many of our cyclical stocks performed well. In contrast, financials and health care lagged the broad market and gave us an opportunity to add to positions within those sectors. At the end of the period, the fund was overweighted in energy, financials, health care, and industrials and underweighted in the IT and consumer sectors. The funds bond portion is currently positioned to be market neutral on interest rates as ongoing accommodative monetary policies are somewhat offset by improving economic data. We remain largely invested in corporate bonds, although we are aware that the recovery is on wobbly legs and, therefore, that we should have some insurance in the form of Treasuries in the mix. We also hold some government agency mortgage-backed securities. For good value within the corporate bond sector we continue to like REIT bonds, cable companies, and utilities. We are underweighted in foreign governments and agencies as the financial strains should continue for these entities for some time. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp December 16, 2010 10 Wellington Fund Fund Profile As of November 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.34% 0.23% 30-Day SEC Yield 2.09% 2.16% Equity Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 104 500 3,905 Median Market Cap $57.2B $45.6B $28.3B Price/Earnings Ratio 12.6x 16.0x 17.2x Price/Book Ratio 1.8x 2.1x 2.1x Return on Equity 21.0% 20.4% 18.9% Earnings Growth Rate 3.4% 6.4% 6.4% Dividend Yield 2.5% 2.0% 1.8% Foreign Holdings 18.9% 0.0% 0.0% Turnover Rate 35%   Short-Term Reserves 3.9%   Fixed Income Characteristics Barclays Barclays Credit Aggregate A or Better Bond Fund Index Index Number of Bonds 438 2,405 8,221 Yield to Maturity (before expenses) 3.2% 3.3% 2.7% Average Coupon 4.9% 5.1% 4.3% Average Duration 5.9 years 6.2 years 4.8 years Average Effective Maturity 8.9 years 9.5 years 6.8 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index Index R-Squared 0.98 0.93 Beta 0.94 0.63 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) AT&T Inc. Integrated Telecommunication Services 3.7% Exxon Mobil Corp. Integrated Oil & Gas 3.5 International Business IT Consulting & Machines Corp. Other Services 3.0 Chevron Corp. Integrated Oil & Gas 2.9 Wells Fargo & Co. Diversified Banks 2.6 Pfizer Inc. Pharmaceuticals 2.3 JPMorgan Chase & Co. Diversified Financial Services 2.1 Merck & Co. Inc. Pharmaceuticals 1.9 Eli Lilly & Co. Pharmaceuticals 1.7 Johnson & Johnson Pharmaceuticals 1.6 Top Ten 25.3% Top Ten as % of Total Net Assets 16.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 26, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratios were 0.30% for Investor Shares and 0.22% for Admiral Shares. 11 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 8.7% 10.8% 12.2% Consumer Staples 8.2 11.0 9.8 Energy 13.6 11.7 10.4 Financials 16.8 15.3 16.1 Health Care 14.7 11.3 10.8 Industrials 11.8 10.9 11.3 Information Technology 14.1 18.9 19.0 Materials 4.3 3.6 4.4 Telecommunication Services 3.7 3.1 2.7 Utilities 4.1 3.4 3.3 Sector Diversification (% of fixed income portfolio) Asset-Backed 0.4% Finance 34.2 Foreign 4.8 Government Mortgage-Backed 4.9 Industrial 28.0 Treasury/Agency 9.9 Utilities 8.8 Other 5.1 Short-Term Reserves 3.9 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) Aaa 20.0% Aa 22.6 A 44.3 Baa 12.3 Ba 0.2 Not Rated 0.6 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellington Fund Investor Shares 6.43% 4.81% 6.15% $18,168 Dow Jones U.S. Total Stock Market Index 13.39 1.84 2.15 12,374 Barclays Capital U.S. Aggregate Bond Index 6.02 6.23 6.15 18,156 Wellington Composite Index 9.48 3.00 3.09 13,557 Mixed-Asset Target Allocation Growth Funds Average 9.42 2.33 2.74 13,106 Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays Capital U.S. Credit A or Better Bond Index thereafter. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 13 Wellington Fund Average Annual Total Returns Periods Ended November 30, 2010 Since Final Value One Five Inception of a $50,000 Year Years (5/14/2001) Investment Wellington Fund Admiral Shares 6.52% 4.91% 5.74% $85,192 Dow Jones U.S. Total Stock Market Index 13.39 1.84 2.63 64,059 Barclays Capital U.S. Aggregate Bond Index 6.02 6.23 5.95 86,837 Wellington Composite Index 9.48 3.00 3.40 68,818 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 9.57% 4.68% 3.35% 2.95% 6.30% Admiral Shares 5/14/2001 9.64 4.79 3.46 1 2.26 1 5.72 1 1 Return since inception. 14 We lli n g ton F u n d F i n a nc ial St a tements St a tement of Net A ssetsInvestments S u mm a r y A s of November 30, 2010 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stoc k s Cons u mer D i scret i on a r y Comcast Corp. Class A 24,202,400 484,048 0.9% Staples Inc. 19,396,600 426,919 0.8% News Corp. Class A 26,989,500 368,137 0.7% Johnson Controls Inc. 9,339,800 340,342 0.7% Consumer DiscretionaryOther  1,324,619 2.6% 5.7% Cons u mer St apl es PepsiCo Inc. 7,504,900 485,042 0.9% Philip Morris International Inc. 8,086,600 460,047 0.9% Procter & Gamble Co. 6,441,775 393,399 0.8% Wal-Mart Stores Inc. 6,755,700 365,416 0.7% Consumer StaplesOther  1,076,062 2.1% 5.4% Ener gy Exxon Mobil Corp. 17,045,964 1,185,717 2.3% Chevron Corp. 12,312,300 996,927 2.0% Anadarko Petroleum Corp. 7,504,300 481,476 0.9% Baker Hughes Inc. 6,169,200 321,786 0.6% Total SA ADR 6,506,900 317,342 0.6% EnergyOther  1,294,675 2.5% 8.9% F i n a nc ial s Wells Fargo & Co. 32,950,417 896,581 1.8% JPMorgan Chase & Co. 19,408,376 725,485 1.4% MetLife Inc. 13,003,905 496,099 1.0% ACE Ltd. 7,331,300 429,028 0.8% PNC Financial Services Group Inc. 6,924,600 372,890 0.7% Bank of America Corp. 31,686,800 346,970 0.7% * UBS AG 20,759,734 312,849 0.6% 15 We lli n g ton F u n d Market Percentage Value of Net Shares ($000) Assets Goldman Sachs Group Inc. 1,325,900 207,026 0.4% FinancialsOther  1,906,964 3.7% 11.1% He al th C a re Pfizer Inc. 47,398,541 772,122 1.5% Merck & Co. Inc. 18,752,352 646,394 1.3% Eli Lilly & Co. 17,237,300 580,208 1.1% Johnson & Johnson 8,785,800 540,766 1.1% AstraZeneca plc ADR 9,018,400 423,233 0.8% Medtronic Inc. 12,602,200 422,552 0.8% Bristol-Myers Squibb Co. 15,302,300 386,230 0.8% Cardinal Health Inc. 8,850,900 314,915 0.6% Health CareOther  883,374 1.7% 9.7% In du str ial s Deere & Co. 6,670,100 498,256 1.0% General Electric Co. 28,172,600 445,972 0.9% Siemens AG 3,734,987 408,259 0.8% United Parcel Service Inc. Class B 5,760,900 404,012 0.8% FedEx Corp. 3,691,400 336,360 0.7% Waste Management Inc. 9,645,700 330,365 0.6% IndustrialsOther  1,565,876 3.0% 7.8% Inform a t i on Techno l o gy International Business Machines Corp. 7,099,500 1,004,295 2.0% Microsoft Corp. 17,227,900 434,315 0.9% Accenture plc Class A 9,985,400 432,568 0.8% QUALCOMM Inc. 8,726,100 407,858 0.8% * Cisco Systems Inc. 18,712,000 358,522 0.7% Texas Instruments Inc. 11,272,400 358,462 0.7% Automatic Data Processing Inc. 7,057,400 314,548 0.6% Information TechnologyOther  1,460,042 2.8% 9.3% Ma ter ial s Rio Tinto plc 5,086,076 324,648 0.7% BASF SE 4,099,514 306,044 0.6% MaterialsOther  835,996 1.6% 2.9% Te l ecomm u n i c a t i on Serv i ces AT&T Inc. 44,859,885 1,246,656 2.4% Ut ili t i es Dominion Resources Inc. 9,920,200 411,986 0.8% NextEra Energy Inc. 7,154,800 362,176 0.7% Exelon Corp. 9,165,500 360,846 0.7% UtilitiesOther  260,583 0.5% 2.7% Tot al Common Stoc k s (Cost $27,631,933) 65.9% 16 We lli n g ton F u n d Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government a n d Ag enc y Ob liga t i ons U.S. Government Sec u r i t i es United States Treasury Note/Bond 3.500% 5/15/20 1,075,000 1,146,219 2.2% U.S. Government SecuritiesOther  88,405 0.2% 2.4% Ag enc y Bon d s a n d Notes 1 Bank of America Corp. 3.125% 6/15/12 50,000 51,991 0.1% 1 General Electric Capital Corp. 2.000%3.000% 12/9/119/28/12 98,985 101,634 0.2% 1 John Deere Capital Corp. 2.875% 6/19/12 50,000 51,822 0.1% 1 JPMorgan Chase & Co. 3.125% 12/1/11 25,000 25,676 0.1% 1 PNC Funding Corp. 2.300% 6/22/12 13,590 13,965 0.0% 1 Wells Fargo & Co. 3.000% 12/9/11 19,000 19,499 0.0% Agency Bonds and NotesOther  176,957 0.4% 0.9% Convent i on al M ort gag e-B a c k e d Sec u r i t i es 2 Fannie Mae Pool 3.500% 12/1/25 793,000 811,088 1.6% Conventional Mortgage-Backed SecuritiesOther  9,332 0.0% 1.6% Tot al U.S. Government a n d Ag enc y Ob liga t i ons (Cost $2,476,531) 4.9% 3 A sset-B a c k e d /Commerc ial M ort gag e-B a c k e d Sec u r i t i es (Cost $72,888)  0.1% Cor p or a te Bon d s F i n a nce B a n ki n g BAC Capital Trust VI 5.625% 3/8/35 96,180 80,671 0.2% Bank of America NA 5.300%6.000% 3/15/1710/15/36 98,000 96,838 0.2% Bear Stearns Cos. LLC 6.400%7.250% 10/2/172/1/18 25,150 29,800 0.1% Golden West Financial Corp. 4.750% 10/1/12 10,000 10,632 0.0% Goldman Sachs Group Inc. 5.350%6.750% 5/1/1410/1/37 322,995 342,423 0.7% 4 JPMorgan Chase & Co. 3.700%7.900% 6/1/1412/29/49 319,861 344,282 0.7% Merrill Lynch & Co. Inc. 5.770%6.875% 7/25/119/15/26 188,000 195,260 0.4% National City Bank of Pennsylvania 7.250% 10/21/11 20,000 20,908 0.0% National City Corp. 6.875% 5/15/19 13,950 16,182 0.0% PNC Bank NA 4.875% 9/21/17 50,000 52,608 0.1% 4 PNC Financial Services Group Inc. 8.250% 5/31/49 44,000 46,970 0.1% Wachovia Bank NA 6.600% 1/15/38 60,000 65,252 0.1% Wachovia Corp. 5.250%5.500% 5/1/138/1/14 37,900 41,390 0.1% Wells Fargo & Co. 3.625%5.625% 9/1/1212/11/17 161,350 174,152 0.3% Wells Fargo Financial Inc. 5.500% 8/1/12 20,000 21,464 0.0% 3 BankingOther  2,299,961 4.5% Bro k er ag e  0.1% F i n a nceCom pa n i es General Electric Capital Corp. 5.250%6.750% 2/15/128/7/37 252,800 270,254 0.5% 3 Finance CompaniesOther  108,362 0.2% Ins u r a nce 3 Metropolitan Life Global Funding I 5.125% 11/9/116/10/14 50,000 53,107 0.1% 3 Metropolitan Life Insurance Co. 7.700% 11/1/15 51,000 62,203 0.1% 3 InsuranceOther  1,040,598 2.1% 17 We lli n g ton F u n d Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Other F i n a nce  56,520 0.1% 3 Re al Est a te Investment Tr u sts  275,210 0.5% 11.2% In du str ial B a s i cIn du str y  141,579 0.3% C api t al Goo d s Deere & Co. 7.125% 3/3/31 17,500 22,082 0.0% General Electric Co. 5.250% 12/6/17 41,685 45,972 0.1% John Deere Capital Corp. 5.100%5.350% 1/17/121/15/13 80,000 85,532 0.2% 3 Capital GoodsOther  375,632 0.7% Comm u n i c a t i on AT&T Inc. 5.100%6.800% 9/15/149/1/37 178,255 197,599 0.3% BellSouth Corp. 5.200%6.550% 10/15/1111/15/34 89,220 95,820 0.2% BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 30,113 0.1% CommunicationOther  466,068 0.9% 3 Cons u mer C y c li c al  710,960 1.4% Cons u mer Nonc y c li c al AstraZeneca plc 6.450% 9/15/37 48,385 58,142 0.1% Eli Lilly & Co. 6.000% 3/15/12 45,000 47,977 0.1% Johnson & Johnson 5.150% 7/15/18 14,800 17,038 0.0% Merck & Co. Inc. 5.125%6.550% 11/15/119/15/37 118,000 128,066 0.2% PepsiCo Inc. 3.100%7.000% 5/15/123/1/29 108,000 116,459 0.2% Pfizer Inc. 5.350% 3/15/15 33,000 37,747 0.1% Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 38,069 0.1% 3 Consumer NoncyclicalOther  961,016 1.9% 3 Ener gy  331,292 0.6% 3 Other In du str ial  91,129 0.2% Techno l o gy IBM International Group Capital LLC 5.050% 10/22/12 50,000 54,015 0.1% International Business Machines Corp. 5.875%8.375% 11/1/1911/29/32 50,000 62,600 0.1% TechnologyOther  295,156 0.6% 3 Tr a ns p ort a t i on  294,027 0.6% 9.1% Ut ili t i es 3 E l ectr i c 1,223,817 2.4% 3 N a t u r al
